Case 2:19-cv-18667-JMV-JBC Document 14 Filed 07/20/20 Page 1 of 7 PageID: 230



Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 ROBERTA JACKSON,

              Plaintiff,
                                                   Civil Action No. 19-18667
       v.                                                 (JMV) (JBC)

 HOWMEDICA OSTEONICS                                        ORDER
 CORPORATION, et al.,

              Defendants.


  KIMBERLY FUSCO and JOHN FUSCO,

               Plaintiffs,
                                                   Civil Action No. 19-15040
         v.                                               (JMV) (JBC)

  HOWMEDICA OSTEONICS                                       ORDER
  CORPORATION, et al.,

               Defendants.


  WILLIAM M. JOHNSON,

               Plaintiff,
                                                    Civil Action No. 19-15078
         v.                                                (JMV) (JBC)

  HOWMEDICA OSTEONICS                                       ORDER
  CORPORATION, et al.,

               Defendants.
Case 2:19-cv-18667-JMV-JBC Document 14 Filed 07/20/20 Page 2 of 7 PageID: 231




  GERALDINE WYCHE,

             Plaintiff,
                                                Civil Action No. 19-15085
       v.                                              (JMV) (JBC)

  HOWMEDICA OSTEONICS                                   ORDER
  CORPORATION, et al.,

             Defendants.


  KATHLEEN SHAFER-JONES and
  GREGORY JONES,

             Plaintiffs,                        Civil Action No. 19-15111
                                                       (JMV) (JBC)
       v.
                                                        ORDER
  HOWMEDICA OSTEONICS
  CORPORATION, et al.,

             Defendants.


  JANICE MCCRACKEN,

             Plaintiff,
                                                Civil Action No. 19-15137
       v.                                              (JMV) (JBC)

  HOWMEDICA OSTEONICS                                   ORDER
  CORPORATION, et al.,

             Defendants.




                                      2
Case 2:19-cv-18667-JMV-JBC Document 14 Filed 07/20/20 Page 3 of 7 PageID: 232




  JEFFREY D’ALESSANDRO and
  JENNIFER D’ALESSANDRO,

             Plaintiffs,                        Civil Action No. 19-15147
                                                       (JMV) (JBC)
       v.
                                                        ORDER
  HOWMEDICA OSTEONICS
  CORPORATION, et al.,

             Defendants.


  DARCY WOLFE,

             Plaintiff,
                                                Civil Action No. 19-15152
       v.                                              (JMV) (JBC)

  HOWMEDICA OSTEONICS                                   ORDER
  CORPORATION, et al.,

             Defendants.


  JAMES BROWN and TERRI BROWN,

             Plaintiffs,
                                                Civil Action No. 19-17984
       v.                                              (JMV) (JBC)

  HOWMEDICA OSTEONICS                                   ORDER
  CORPORATION, et al.,

             Defendants.




                                      3
Case 2:19-cv-18667-JMV-JBC Document 14 Filed 07/20/20 Page 4 of 7 PageID: 233




  SHIRLEY WARD,

             Plaintiff,
                                                Civil Action No. 19-17986
       v.                                              (JMV) (JBC)

  HOWMEDICA OSTEONICS                                   ORDER
  CORPORATION, et al.,

             Defendants.


  DIANE GORMAN,

             Plaintiff,
                                                Civil Action No. 19-18665
       v.                                              (JMV) (JBC)

  HOWMEDICA OSTEONICS                                   ORDER
  CORPORATION, et al.,

             Defendants.


  COLLEEN KENNEDY,

             Plaintiff,
                                                Civil Action No. 19-19304
       v.                                              (JMV) (JBC)

  HOWMEDICA OSTEONICS                                   ORDER
  CORPORATION, et al.,

             Defendants.




                                      4
Case 2:19-cv-18667-JMV-JBC Document 14 Filed 07/20/20 Page 5 of 7 PageID: 234




  DEBRA WYGLE and WILLIAM WYGLE,

                  Plaintiffs,
                                                              Civil Action No. 20-549
           v.                                                       (JMV) (JBC)

  HOWMEDICA OSTEONICS                                                 ORDER
  CORPORATION, et al.,

                  Defendants.


  COLE BRANCATI,

                  Plaintiff,
                                                              Civil Action No. 20-704
           v.                                                       (JMV) (JBC)

  HOWMEDICA OSTEONICS                                                 ORDER
  CORPORATION, et al.,

                  Defendants.


 John Michael Vazquez, U.S.D.J.

         This matter comes before the Court on the June 15, 2020 Report and Recommendation

(the “R&R”) of Magistrate Judge James B. Clark, III. Civil Action No. 19-18667, D.E. 13. The

R&R addressed Plaintiff Roberta Jackson’s motion to remand this matter to the Superior Court of

New Jersey, Civil Action No. 19-18667, D.E. 5, and recommends that this Court grant the motion;

and it

         APPEARING that “the parties conferred and agreed that the most efficient manner for the

Court to address the pending motions [in the above-docketed cases] would be to select one case

that encompassed the various issues raised and to apply the final decision in that case to the

remaining motions.” See R&R at 3. The parties agreed that a decision in Jackson v. Howmedica


                                                5
Case 2:19-cv-18667-JMV-JBC Document 14 Filed 07/20/20 Page 6 of 7 PageID: 235



Osteonics Corporation, Civil Action No. 19-18667, would sufficiently address the issues raised in

the above-docketed cases. Id.; and it

       APPEARING that the parties were advised as to the dates that any objections to this R&R

were to be served and filed. See R&R at 12; and it

       APPEARING that no objections to the R&R have been received and the time for filing

any objections has expired; and it

       APPEARING that “where no objections are made in regard to a report or parts thereof,

the district court will adopt the report and accept the recommendation if it is ‘satisf[ied] . . . that

there is no clear error on the face of the record.’” Sportscare of Am., P.C. v. Multiplan, Inc., No.

10-4414, 2011 WL 500195, at *1 (D.N.J. Feb. 10, 2011) (quoting Fed. R. Civ. P. 72 Advisory

Committee's Notes); and it

       APPEARING that this Court independently reviewed the record and the R&R, and hereby

adopts it as the Opinion of this Court.

       THEREFORE, for the foregoing reasons, and for good cause shown,

                     20th day of July, 2020,
       IT IS on this ____

       ORDERED that the Court adopts the Report and Recommendation, Civil Action No. 19-

18667, D.E. 13, in its entirety, and Plaintiff’s motion to remand, D.E. 5, is granted; and it is further

       ORDERED that pursuant to the parties’ agreement that the final decision in Civil Action

No. 19-18667 would apply to the remaining cases, Plaintiffs’ motions to remand in all of the above-

docketed cases are granted; 1 and it is further



1
  Plaintiffs’ motion, D.E. 5, is granted in Fusco, et al. v. Howmedica Osteonics Corporation, et
al., Civil Action No. 19-15040; Plaintiff’s motion, D.E.5, is granted in Johnson v. Howmedica
Osteonics Corporation, et al., Civil Action No. 19-15078; Plaintiff’s motion, D.E. 5, is granted in
Wyche v. Howmedica Osteonics Corporation, et al., Civil Action No. 19-15085; Plaintiffs’ motion,
D.E. 5, is granted in Shafer-Jones, et al. v. Howmedica Osteonics Corporation, et al., Civil Action
                                                   6
Case 2:19-cv-18667-JMV-JBC Document 14 Filed 07/20/20 Page 7 of 7 PageID: 236



       ORDERED that all of the above-docketed matters are hereby remanded to the Superior

Court of New Jersey, Law Division, Bergen County; and it is further

       ORDERED that the Clerk’s Office shall close all of the above-docketed matters.


                                             __________________________
                                             John Michael Vazquez, U.S.D.J.




No. 19-15111; Plaintiff’s motion, D.E. 5, is granted in McCracken. v. Howmedica Osteonics
Corporation, et al., Civil Action No. 19-15137; Plaintiffs’ motion, D.E. 5, is granted in
D’Alessandro v. Howmedica Osteonics Corporation, et al., Civil Action No. 19-15147; Plaintiff’s
motion, D.E. 5, is granted in Wolfe v. Howmedica Osteonics Corporation, et al., Civil Action No.
19-15152; Plaintiffs’ motion, D.E. 6, is granted in Brown, et al. v. Howmedica Osteonics
Corporation, et al., Civil Action No. 19-17984; Plaintiff’s motion, D.E. 6, is granted in Ward v.
Howmedica Osteonics Corporation, et al., Civil Action No. 19-17986; Plaintiff’s motion, D.E. 6,
is granted in Gorman v. Howmedica Osteonics Corporation, et al., Civil Action No. 19-18665;
Plaintiff’s motion, D.E. 6, is granted in Kennedy v. Howmedica Osteonics Corporation, et al., Civil
Action No. 19-19304; Plaintiffs’ motion, D.E. 2, is granted in Wygle, et al. v. Howmedica
Osteonics Corporation, et al., Civil Action No. 20-549; and Plaintiff’s motion, D.E. 2, is granted
in Brancati v. Howmedica Osteonics Corporation, et al., Civil Action No. 20-704.
                                                7
